Requestor:   John W. Beckman, Esq., Town Attorney Town of Westfield East Main Street Westfield, New York 14787
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether all amendments to town zoning regulations must be published in full following passage.
Under the provisions of the Town Law, subsequent to enactment or amendment of a zoning ordinance the entire text of the ordinance must be published in the official newspaper. Town Law §§ 264, 265. Our 1972 opinion (1972 Op Atty Gen [Inf] 93), referred to in your letter, dealt with enactment of zoning regulations by ordinance.
It seems clear that a town may avoid the publication of the full text of a zoning regulation by enacting the regulation by local law rather than by ordinance. The procedure for enactment of local laws is governed by the Municipal Home Rule Law. Local laws are required to be published annually by the Secretary of State. Municipal Home Rule Law § 27(5). There is no requirement that the town publish the text of the local law.
We believe it is clear that towns are authorized to enact zoning and land use regulations by local law. Towns may adopt local laws to exercise the powers granted to them in the Statute of Local Governments. Municipal Home Rule Law § 10(1)(ii)(a)(14). Section 10(6) of the Statute of Local Governments grants to towns the power to adopt, amend and repeal zoning regulations. See, NY Const, Art IX, § 2(b)(1). It follows that a town may adopt zoning regulations by local law following the procedures delineated in the Municipal Home Rule Law. Kamhi v Town of Yorktown,74 N.Y.2d 423 (1989); Matter of Sherman v Frazier, 84 A.D.2d 401 (2d Dept 1982).
We conclude that a town may enact zoning regulations by local law, in which case post-adoption publication is required to be done by the Secretary of State.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of views of this office.